UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SEAN FLYNN, DEAN KARLAN, and                                 :
 JONATHAN MORDUCH, individually and on :
 behalf of all others similarly situated,                     :    21 Civ. 614 (LGS)
                                                              :
                                              Plaintiffs, :            ORDER
                                                              :
                            -against-                         :
                                                              :
 MCGRAW HILL LLC, et al.                                      :
                                              Defendants. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on April 30, 2021, the Court issued an Order limiting Phase I fact discovery

to discovery as to the named Plaintiffs and class-wide issues (but not as to individual putative

class members). Dkt. No. 20. The Court’s April 30, 2021, Order did not limit Phase I fact

discovery to discovery pertaining to class certification issues.

        WHEREAS, pursuant to the Court’s April 30, 2021, (Dkt. No. 20) and May 17, 2021,

(Dkt. No. 29) Orders, the parties met and conferred to agree on the particulars of Phase I fact

discovery.

        WHEREAS, on May 20, 2021, the parties jointly filed a letter outlining remaining

disputes as to the particulars of Phase I fact discovery. Dkt. No. 38. It is hereby

        ORDERED that, in addition to the agreed upon topics referenced in the parties’ May 20,

2021, joint letter, the following topics are within the scope of Phase I fact discovery:

             •   McGraw Hill’s development of and rationale for adopting its previous method of

                 calculating author royalties;

             •   McGraw Hill’s development of the Connect Royalty Initiative;

             •   McGraw Hill’s modes and methods for selling Connect Textbooks, including
               methods of selling works directly sold on Connect, accessible through Connect,

               assigned by instructors on Connect, or with a Connect Access Card, Connect

               Online Access, Connect Inclusive Access, or other Connect Access;

           •   Documents concerning the marketing or sale of the Connect platform or Connect

               Course Content as standalone products;

           •   McGraw Hill’s treatment of costs associated with Connect;

           •   Documents demonstrating the aggregate revenue received from the sale of works

               included in the Connect Royalty Initiative, and the aggregate royalties paid to

               authors from 2015 to present;

           •   Documents describing the scope of McGraw Hill’s investment in Connect

               products as a whole, whether or not they are part of the Connect Royalty

               Initiative;

           •   Documents describing the value of the Connect platform and tools, technology,

               and content other than the works included in Connect products; and

           •   Organizational charts and documents identifying the persons involved in

               developing, selling, or determining royalties for Connect products.

These topics are included within the scope of Phase I fact discovery without prejudice to the

parties’ right to negotiate limitations based on proportionality. It is further

       ORDERED that Phase I fact discovery shall not include the following overbroad topic:

“Any other topics reasonably related to Plaintiffs’ individual claims as described in the Amended

Complaint.” It is further

       ORDERED that Defendants shall produce a sample of 100 publishing agreements

between McGraw Hill and putative class members that fall within the scope of the royalty
initiative at issue in the Amended Complaint. It is further

       ORDERED that by June 15, 2021, Defendants shall identify the precise number of

contracts at issue and shall disclose that number to Plaintiffs. To the extent the number of

contracts materially exceeds 530 agreements, Plaintiffs may seek leave to request additional

sample agreements.



Dated: May 25, 2021
       New York, New York
